Citation Nr: 9914762	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-00 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
postoperative residuals of trauma, right ring finger, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to October 
1974.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision of the RO.  

In January 1998, the Board remanded this matter for further 
development of the record.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development in January 1998.  At that time, the RO 
was directed to schedule the veteran for a VA orthopedic 
examination to determine the current severity of the service-
connected residuals of the right ring finger injury.  All 
indicated testing was to be accomplished and the claims 
folder was to be made available to the examiner for review 
prior to the examination.  The examiner was directed to 
elicit a full medical history referable to the service-
connected disorder.  Detailed clinical findings were also to 
be reported and all manifestations attributable to the 
service-connected disability were to be identified.  In 
addition, the examining physician was to record any degree of 
functional limitation attributable to the service-connected 
disorder.  

Subsequent to the Remand, the veteran was afforded a VA 
examination in July 1998.  At that time, the veteran 
presented with complaints of numbness in his entire right 
hand, including the fingers, and forearm.  He also noted a 
continuous tingling feeling in his fingers.  Physical 
examination of the veteran revealed a long scar over the 
volar aspect of the right hand over the palm, extending 23 
centimeters from the distal interphalangeal joint (of the 
right ring finger) proximal to the wrist crease, slightly 
tender to palpation.  Although Tinel's sign was negative, it 
was noted to cause the veteran some discomfort with 
percussion at the wrist.  He also experienced discomfort with 
percussion on the forearm and over the ulnar aspect of the 
elbow.  Hand grip was registered to be 3/5.  Examination 
further revealed a long glove hypesthesia of the right upper 
extremity, distal to the elbow.  

Range of motion testing showed flexion and extension of the 
right elbow to be basically within normal limits.  According 
to the examination report, flexion was easily accomplished to 
125 degrees and extension to 0 degrees.  Pronation and 
supination of the forearm, however, was restricted; 
specifically, pronation was accomplished to 60 degrees and 
supination to 70 degrees.  Wrist function was also described 
as limited, with extension and flexion restricted to 45 
degrees and complaints of discomfort registered at the 
extremes of motion; however, ulnar and radial deviation of 
the wrist was described as being essentially normal.  Range 
of motion of the metacarpophalangeal joints of the fingers of 
the right hand was also noted to be normal, with flexion to 
90 degrees, and proximal interphalangeal joint motion was 
described as being equal throughout the fingers.  The distal 
interphalangeal joint of the right ring finger, however, 
ankylosed at 0 degrees.  

The examining physician prefaced the conclusion of his report 
by stating that it was difficult to assess symptoms of long 
glove hypesthesia due to its failure to follow a neural or 
dermatome pattern.  He noted that it was possible that the 
veteran might have had some cicatrix buildup about the ulnar 
and medial nerve, but that such condition would not affect 
the radial nerve which provides sensation to the dorsum of 
the hand and forearm, where the veteran experienced just as 
much loss of sensation as he was to the volar aspects.  
Consequently, the examining physician opined that it was 
difficult to assess the veteran's symptoms with any 
anatomical affectation.  As a result, he diagnosed the 
veteran's condition as that of status post tendon graft of 
the flexor digitorum profundus tendon to the right ring 
finger, unsuccessful, with no identifying anatomical basis 
for the veteran's symptomatology.  

Based on the report submitted, the examiner failed to follow 
the directives of the January 1998 remand order.  The 
examining physician did not specifically identify all 
manifestations attributable to the service-connected 
disability or sufficiently describe the degree of any 
functional limitation attributable to the service-connected 
right finger disability.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2.  
When a medical examination report "does not contain 
sufficient detail," the adjudicator is required to "return 
the report as inadequate for evaluation purposes."  DeLuca, 
supra.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans' Appeals 
(Court).  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  Therefore, the veteran should be afforded 
another examination to determine the current severity of the 
service-connected postoperative residuals of trauma to the 
right ring finger.

This examination should include a medical opinion as to 
whether the residuals of the veteran's right ring finger 
disability are manifested by pain with use, weakened 
movement, excess fatigability, incoordination or any other 
functionally disabling symptoms.  Additionally, and most 
importantly, this opinion should be expressed in terms of 
additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  In 
addition, any pertinent treatment records should be obtained 
for review.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the residuals of his 
service-connected right ring finger 
disability since July 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  Then, the RO should schedule the 
veteran for appropriate VA examinations 
to determine the current severity of the 
service-connected postoperative residuals 
of trauma to the right ring finger.  All 
indicated tests, including, but not 
limited to, X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  A full medical history 
referable to the service-connected 
disorder should be elicited from the 
veteran and recorded by the examiner.  
Detailed clinical findings should also be 
reported and all manifestations 
attributable to the service-connected 
disability should be identified.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the identified manifestations of the 
service-connected disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of any 
affected joints.  The examiner should 
also be requested to determine whether, 
and to what extent, any affected joints 
exhibit weakened movement, excess 
fatigability, incoordination, recurrent 
subluxation or instability.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the issue of entitlement to 
an increased rating for the service-
connected postoperative residuals of 
trauma to the right ring finger to 
include consideration of the Court's 
holding in DeLuca.  This should also 
include initial adjudication and 
development of the question of whether 
increased compensation is warranted for 
other identified manifestations of the 
service-connected disability.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
should be issued a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



